UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DANIEL JOHNSON WILLIS,                 
                Plaintiff-Appellant,
                 v.
JOHN ASHCROFT; UNITED STATES
DEPARTMENT OF JUSTICE; MARK
MCCLISH, Deputy, United States                No. 03-2284
Marshal, and all other United States
Marshals complained herein;
MALCOLM J. HOWARD, United States
District Court Judge,
               Defendants-Appellees.
                                       
           Appeal from the United States District Court
     for the Eastern District of North Carolina, at New Bern.
             Terrence W. Boyle, Chief District Judge.
                            (CA-03-56)

                  Submitted: February 27, 2004

                      Decided: April 6, 2004

   Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

Daniel Johnson Willis, Appellant Pro Se. David J. Cortes, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellees.
2                         WILLIS v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Daniel Johnson Willis appeals the district court’s grant of the Gov-
ernment’s motion to dismiss his complaint1 for failure to state a claim
pursuant to Fed. R. Civ. P. 12(b)(6).2 We have reviewed the record
and find no reversible error. As the district court concluded, the
Department of Justice is immune from suit. See Radin v. United
States, 699 F.2d 681, 684-85 (4th Cir. 1983). Willis did not allege any
personal involvement on the part of Attorney General Ashcroft, and
federal officials cannot be held liable on a theory of respondeat supe-
rior. Monell v. Dep’t of Social Servs., 436 U.S. 658, 694 (1978). To
the extent Willis alleged actions on the part of the defendant district
judge that were not undertaken in the clear absence of jurisdiction, the
judge is entitled to absolute immunity. Stump v. Sparkman, 435 U.S.
349 (1978). To the extent Willis alleges the judge engaged in a con-
spiracy, those allegations are conclusory and thus give no basis for
relief. Phillips v. Mashburn, 746 F.2d 782, 785 (11th Cir. 1984).
Finally, the marshals are also entitled to qualified immunity because
their conduct in questioning Willis for a short time based on a per-
ceived threat to a district judge did not violate a clearly established
right. See, e.g., Hope v. Pelzer, 536 U.S. 730, 739 (2002).
    1
    Willis styled his complaint as an action under 42 U.S.C. § 1983
(2000), and the district court retained that designation. Because the
Defendants are all federal government officials or agencies, however, the
complaint should have been treated as an action under Bivens v. Six
Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971).
  2
    Willis’ complaint, though far from precise, could be read to raise
common law tort claims. The Federal Tort Claims Act provides the
exclusive basis for such claims, and thus no relief is available under
Bivens. 28 U.S.C. §§ 2671-2680 (2000); see United States v. Smith, 499
U.S. 160 (1991).
                         WILLIS v. ASHCROFT                         3
   We affirm the district court’s order denying relief on Willis’ com-
plaint. We grant Willis’ motion to amend his informal brief; the
amended brief has been duly filed and considered. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                         AFFIRMED